SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

352
CA 11-01885
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


EKLECCO NEWCO, LLC, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

Q OF PALISADES, LLC, DOING BUSINESS AS QDOBA
MEXICAN GRILL, AND ROBERT A. LYON,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


YOUNG/SOMMER LLC, ALBANY (J. MICHAEL NAUGHTON OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (W. COOK ALCIATI OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered September 12, 2011 in a breach of
contract action. The order, among other things, denied plaintiff’s
motion for leave to reargue and/or renew.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
otherwise affirmed without costs.

     Same Memorandum as in Eklecco Newco, LLC v Q of Palisades,
LLC ([appeal No. 1] ___ AD3d ___ [Mar. 16, 2012]).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court